Citation Nr: 0712554	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-28 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1955 to December 
1959.  This case comes to the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision.


FINDING OF FACT

A chronic low back condition was not present in service or 
for many years thereafter, and is not otherwise shown to be 
related to active duty service.


CONCLUSION OF LAW

A chronic low back condition was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the claimant of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  In partial compliance with the duty to notify, 
prior to its initial adjudication of the claim, the RO sent 
the claimant a letter in November 2002 indicating all but the 
fourth element of the duty to notify.  While this letter was 
not complete in its notification of the claimant, the 
claimant has not been prejudiced by lack of notification for 
he was sent a statement of the case in May 2004 containing 
the entire language of 38 C.F.R. § 3.159.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
claimant's service medical records and VA treatment records.  
Since there is no evidence that the veteran's current low 
back pain is related to service in any way, no VA examination 
is required.  There does not appear to be any other evidence, 
VA or private, relevant to the claim at this time.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The claimant has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claims being adjudicated by the Board and prior to the 
last final adjudication by the RO.  Therefore, the claimant 
is not prejudiced by the Board's adjudication of his claim at 
this time.  See Overton v. Nicholson, No. 02-1814 (U.S. Vet. 
App. September 22, 2006).

II.  Claim for Entitlement to Service Connection

The veteran claims to have injured his back when stung by a 
jellyfish in service.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  For a showing 
of continuity of chronic disease first manifest in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity. See 38 C.F.R. § 3.303(b) (2006).

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service medical records show that in July 1956 
he was treated when he reported that he had twisted his back 
lifting something while on duty at the beach.  The diagnosis 
was muscle strain-latissimus dorsi on the left.  In August 
1956, he was treated for a jelly fish bite.  No reference was 
made to any complaints concerning his back.  In June 1957, 
the veteran underwent a routine physical examination at which 
time his spine was reported as normal.  Later in June 1957, 
he was seen in the emergency room when he reported that he 
had twisted his back on the flight line while lifting some 
parachutes.  The pain was located just below the shoulder 
blade.  The diagnosis was muscle pull.  

The veteran's private medical records indicate that he 
underwent surgery in November 1978 (19 years after 
separation) for a herniated disc, but does not link the 
veteran's low back condition to service.  The veteran's VA 
treatment records indicate treatment and complaints regarding 
low back pain since 2002 and the veteran stated that his back 
had bothered him since service.  The medical evidence 
submitted; however, does not support his contentions.  There 
were only two isolated complaints concerning the back during 
service with absolutely no suggestion of chronic disability 
during service or any medical evidence of a continuity of 
back symptoms for many years after service.  There is no 
medical evidence that the low back disability treated in  
1978 was in any way related to the isolated complaints of 
back pain during service.  

While the veteran may sincerely believe that he has a low 
back condition that is related to his service or to his 
jellyfish sting therein, as a lay person, he is not competent 
to render a medical diagnosis or etiological opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  For the 
reasons discussed above, the preponderance of the evidence 
establishes that the veteran currently does not have a low 
back condition as a result of service.  38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for a low back condition is 
denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


